Citation Nr: 1038004	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's previously denied service connection claim for a 
lower back disorder.    

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1969 to December 
1970.                  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded his matter for additional 
development in July 2008 and July 2009.               


FINDINGS OF FACT

1.  In an unappealed February 2005 rating decision, the RO denied 
the Veteran's original service connection claim for a back 
disorder.    

2.  In June 2005, the Veteran filed a claim to reopen his service 
connection claim for a back disorder.   

3.  In the February 2006 rating decision currently on appeal, the 
RO denied a claim for service connection for a back disorder.    

4.  VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for a back 
disorder.  

5.  The preponderance of the evidence indicates that the 
Veteran's lower back disorder is related neither to service nor 
to a service-connected disorder.  

6.  The Veteran is currently service connected as 10 percent 
disabled for a painful neuroma, intrapatellar branch of the left 
saphenous nerve.  

7.  The evidence of record does not indicate that the Veteran is 
unemployable under VA guidelines as a result of his service-
connected disorder.  


CONCLUSIONS OF LAW

1.  A February 2005 rating decision that denied the Veteran's 
service connection claim for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 
3.  The Veteran's lower back disorder was not incurred in or 
aggravated by service, and is not related to a service-connected 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).   

4.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with several notification letters between 
October 2004 and August 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159.  In these letters, VA informed the Veteran of the elements 
of his service connection claim and his claim for a TDIU, and of 
the evidence necessary to substantiate the claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
advised the Veteran of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
And VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant provide 
any evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  

The Board notes deficiencies with the notification process, 
however.  VA did not provide the Veteran with proper notification 
regarding disability ratings and effective dates prior to the 
February 2006 rating decision that denied his claims.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision).  And VA did not notify the Veteran regarding 
evidentiary requirements involved in claims to reopen finally 
decided service connection claims.  See Kent v. Nicholson, 20 
Vet. App 1 (2006).  

Nevertheless, the Board finds no prejudice here.  The Board will 
grant the claim to reopen the claim for service connection for a 
back disorder, so no prejudice has been incurred with the lack of 
Kent notice.  Moreover, the Board finds no prejudice regarding 
the late notice under Dingess/Hartman because the Veteran was 
eventually notified regarding disability ratings and effective 
dates in October 2006, and his claims were readjudicated in the 
September 2007 Statement of the Case.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006) (a timing error may be cured by a new 
VCAA notification letter followed by a readjudication of the 
claim).  Based on this background, the Board finds VA's 
notification deficiencies in this matter to be nonprejudicial, 
and to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  VA provided 
the Veteran with compensation medical examinations and opinions.  
And VA obtained a specialist medical opinion from the Veterans 
Health Administration (VHA opinion).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II. The Claim to Reopen the Claim for Service Connection

The Veteran has claimed that a lower back disorder relates to 
service and to a service-connected disorder - a painful neuroma, 
intrapatellar branch of the left saphenous nerve, which was 
service connected in April 2005.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).

The RO originally denied the Veteran's service connection claim 
for a back disorder in a February 2005 rating decision.  The 
Veteran did not appeal that decision.  Thus, the RO's decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009). 

In June 2005, the Veteran filed a claim to reopen his service 
connection claim for a back disorder.  The RO denied that claim 
in the February 2006 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final rating 
decision in February 2005 that denied the Veteran's service 
connection claim for a back disorder.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the RO denied the Veteran's service connection claim for a 
back disorder in February 2005.  To determine whether new and 
material evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that rating 
decision with the evidence of record received since that 
decision.

	Evidence of Record Considered in the February 2005 Rating 
Decision

The relevant evidence of record in February 2005 consisted of 
service treatment records that are negative for a back disorder, 
but which show that the Veteran experienced incapacitating left 
leg pain during active service due to a pre-service knife injury; 
an October 1970 Medical Board report recommending discharge from 
service due to the left leg disorder; a December 1970 discharge 
report of medical examination that is negative for a back 
disorder; private medical evidence dated since 1990 that 
evidences complaints of lower back pain, and notes such disorders 
as osteoarthritic spurring, disc protrusion, and lumbar nerve 
root irritation syndrome; a June 2003 statement from the Veteran 
indicating that a disabling lower back disorder began in June 
1999; and a February 2005 VA compensation examination report 
addressing the Veteran's service-connected left leg disorder, 
which reports the Veteran as stating that he developed lower back 
pain as a letter carrier for the U.S. Postal service from 1988 
until 2004.  In sum, the evidence in February 2005 indicated that 
the Veteran had a back disorder that developed many years after 
service.  The RO therefore denied the Veteran's claim.  38 C.F.R. 
§ 3.303.  Again, that February 2005 decision became final.  It is 
therefore not subject to revision upon the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the February 2005 Final Rating 
Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final February 2005 
rating decision.  Since that decision, the relevant information 
added to the record consists of an April 2005 rating decision 
that service connected the Veteran for painful neuroma, 
intrapatellar branch of the left saphenous nerve; statements from 
the Veteran indicating that this service-connected disorder 
relates to his lower back disorder; private medical records dated 
from March 2005 noting lumbar disc protrusion, radiculopathy, and 
spondylosis; an April 2001 private hospital discharge summary 
report indicating that the Veteran underwent lumbar laminectomy 
and diskectomy at L5-S1; a July 2004 letter from the Veteran's 
private physician which indicates that the Veteran's 
radiculopathy began in 1999 "after lifting heavy mail for a 
number of years"; a December 2005 VA compensation examination 
report which notes the Veteran's discogenic disease with right-
sided radiculopathy, and states that that disorder is not related 
to the Veteran's painful neuroma.  

The record in February 2005 also contained an April 2006 letter 
from the Veteran's private physician which reviewed the Veteran's 
history, indicated that he underwent an additional back surgery - 
lumbar fusion - in 2003, stated that the Veteran's previous 
employment as a letter carrier caused his lumbar spine disorder, 
and opined that the painful neuroma "was a significant 
contributing factor" to his lumbar degenerative disc disease; 
records from the Social Security Administration, to include a 
June 2005 award of benefits, which detail the Veteran's lower 
back disorder; VA treatment records dated between March 2005 and 
June 2007; an August 2007 VA compensation examination report in 
which the examiner opines that the Veteran's employment-related 
back disorder led to his degenerative disc disease, and that 
neither was likely related to the painful neuroma, nor to any 
gait disorder that may have resulted from the neuroma; the April 
2009 VHA opinion, in which the examiner stated that the Veteran's 
lower back problem was likely due not to the painful neuroma, but 
to age and stress from post-service employment; and a June 2009 
letter from the Veteran's private physician, in which it is 
stated that the Veteran had an antalgic gait from his service-
connected painful neuroma, and that there was a "high likelihood 
his antalgic gait may aggravate his back and right leg 
problems."  

This evidence, submitted since February 2005, is certainly new 
evidence in the claims file.  It has been included in the claims 
file since the February 2005 final rating decision.  Moreover, 
the Board finds certain of this new evidence to be material 
evidence - the supportive letters from the Veteran's private 
physicians tend to support his claim.  When considered with 
previous evidence of record, this evidence relates to an 
unestablished fact necessary to substantiate an aspect of his 
claim - that he has a current disorder that relates to a service-
connected disorder.  See 38 C.F.R. § 3.310 (2009).  The evidence 
is therefore not only new, but is material as well.  38 C.F.R. § 
3.156.

Accordingly, the Veteran's claim to reopen the claim for service 
connection for a back disorder is granted.  Having reopened the 
Veteran's claim, the next question is whether the Board is 
permitted to conduct a de novo review at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1994) (in assessing claims to reopen, 
the Board must determine whether the Veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at a 
hearing, and, if not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds that the record has been 
sufficiently developed to make a decision.  

III.  The Merits to the Claim for Service Connection

The Veteran has claimed that his lower back disorder relates to 
service and to his service-connected painful neuroma.  

As indicated earlier, service connection for VA compensation 
purposes will be granted for a disability resulting from disease 
or personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  

The Board will separately address below the two theories of 
service connection at issue here.  

	Direct Service Connection 

In general, direct service connection will be granted where the 
record demonstrates (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  As demonstrated in Part II 
of this decision, the record clearly shows that the Veteran has a 
current lower back disorder.  However, the Board finds that the 
record indicates that the lower back disorder is not related to 
service.  

The evidence of record does not indicate that the Veteran 
experienced an injury during service to his lower back.  The 
Veteran's service treatment records are negative for complaints, 
treatment, or diagnoses of a back disorder.  An October 1970 
Medical Board Report, in which it was recommended that the 
Veteran be discharged due to problems related to his painful 
neuroma, does not mention a lower back disorder.  The December 
1970 discharge report of medical examination does not note a 
lower back disorder.  The earliest medical evidence of a back 
disorder is found in private treatment records dated in 1990, 
approximately 20 years after discharge from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  The Veteran did not file a claim for 
service connection for a back disorder until September 2004, over 
23 years following service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  And the record 
indicates that the Veteran injured his back in the 1990s due to 
duties related to his employment with the U.S. Postal Service. 

Moreover, there is no medical evidence of a nexus between service 
and the lower back disorder.  The record contains several reports 
and opinions from medical professionals and none establishes a 
relationship between the two.  Rather, the private and VA medical 
evidence seems to be in agreement that the Veteran's disorder 
began many years after service due to stresses related to post-
service employment with the U.S. Postal Service.  See Pond, 
supra. 

As such, a finding of direct service connection would be 
unwarranted here.  38 C.F.R. § 3.303.  

	Secondary Service Connection 

Certain evidence of record favors the Veteran's claim to 
secondary service connection - i.e., that his lower back disorder 
relates to his service-connected painful neuroma, intrapatellar 
branch of the left saphenous nerve.  38 C.F.R. § 3.310.  In April 
2006, the Veteran's private physician related these two 
disorders, stating that Veteran's painful neuroma was a 
significant contributing factor to his degenerative disc disease.  
Also, another private physician stated in June 2009 that there 
was a high likelihood that the two disorders may relate to one 
another. 

The Board finds this evidence to be of limited probative value, 
however.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim).  Neither examiner indicated a review of 
the claims file.  In rendering their respective opinions, each 
appeared to rely solely on the Veteran's history.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based on the recitations 
of a claimant).  Neither opinion is supported by a rationale 
explaining how the two disorders interact.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (supporting clinical data or other 
rationale should accompany medical opinion).  Though each 
examiner indicated that each was the Veteran's treating 
physician, neither examiner's opinion is supported by clinical 
data.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
medical opinion without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty needed for a service connection finding).  And, with 
regard to the June 2009 opinion, the Board notes the physician's 
statement that the Veteran's painful neuroma "may" affect his 
lower back disorder.  The Board cannot rely on this statement as 
evidence addressing the issue of causation, or even correlation.  
It is merely a statement indicating possibility rather than 
probability.  For that and the other reasons noted, the opinions 
submitted into evidence by the Veteran are not persuasive in this 
matter. 

Moreover, the Board finds the Veteran's own statements that his 
back disorder is secondary to his painful neuroma unpersuasive as 
well.  Lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Indeed, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
But a layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on matters 
involving diagnosis and etiology).  In this matter, the issue to 
be decided is one that is wholly medical in nature, and not one 
capable of lay observation.  The issue is one of etiology.  So 
the Veteran's assertions that his lower back disorder, which 
manifested many years after service, somehow relates to his 
painful neuroma is of limited probative value.      

By contrast, the opinions that challenge this particular theory 
of service connection, noted in the December 2005 and August 2007 
VA compensation examination reports and the April 2009 VHA 
opinion, are of probative value.  Each examiner indicated a 
review of the claims file.  And each supported their opinion with 
a rationale - the December 2005 examiner stated that no 
information indicated that the painful neuroma caused a fall that 
may have injured the Veteran's back, and stated further that the 
accumulated stress of the Veteran's post-service employment, 
combined with age, reasonably accounts for his disorder; the 
August 2007 examiner attributed the Veteran's lower back disorder 
to his post-service employment, possibly a genetic 
predisposition, and even the aging process, and stated that no 
medical literature supported the theory that an altered gait 
would lead to a back injury and degenerative disc disease; 
similarly, the April 2009 VHA examiner, also relying on medical 
literature in stating that the two disorders were likely 
unrelated, supported his opinion by noting that the Veteran's 
reported injury with the U.S. Postal Service in 1999 at the age 
of 47 fully explains the origin of the lower back disorder (i.e., 
mechanical stress and age).  

In sum, the Board finds that the VA examiners' negative opinions 
preponderate against the private examiners' supportive opinions 
and the Veteran's lay statements.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the evidence 
must preponderate against the claim).  As such, service 
connection for a lower back disorder is not warranted here on 
either a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310.    

IV.  The Merits to the Claim for a TDIU

The Veteran claims that he is unable to work due to service-
connected disabilities.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  38 
C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disability, provided 
that he has one service connected disability rated at 60 percent 
or higher; or two or more service connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2009).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the 
schedular criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2009).

Initially, the Board notes that the Veteran is only service 
connected for his painful neuroma, currently 10 percent 
disabling.  As previously decided in this decision, his lower 
back disorder is not a service-connected disability.  The 
combined disability rating is 10 percent.  As the Veteran clearly 
does not have one disability rated at 60 percent or higher and a 
combined rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) are 
not met.

Nevertheless, it is the policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of a service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for consideration 
where the veteran is unemployable due to service-connected 
disability.  38 C.F.R. § 4.16(b) (2009).  Therefore, the Board 
must evaluate whether there are circumstances in the Veteran's 
case, apart from any nonservice-connected condition and advancing 
age, which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-connected 
disability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely due to his service-connected painful neuroma.  
In fact, as detailed by the SSA award letter of record, the 
Veteran's main areas of difficulty appear to be with non-service 
connected disabilities, including his lower back disorder, a foot 
disorder, and a wrist disorder.  

The Board acknowledges the Veteran's report that he is 
unemployed, but the fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted above, 
the question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether he 
can find employment.  38 C.F.R. § 4.16(a); Van Hoose, 4 Vet. App. 
at 363.  Here, the Veteran has been service connected at 10 
percent for a painful neuroma that first manifested in the late 
1960s.  He worked for many years after service until a 
nonservice-connected disability, which arose out of post-service 
employment, caused him to seek SSA benefits.  

As such, the objective evidence does not show that his current 
service-connected disorder would prevent him from being employed.  
The Board finds that the preponderance of the evidence is against 
a finding that the Veteran's service-connected disability alone 
makes him unemployable.  Further, the evidence does not show 
unusual or exceptional circumstances to warrant referral for 
extra-schedular consideration of a total disability rating based 
solely on the Veteran's service-connected disability.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a lower back disorder 
is denied.  

2.  Entitlement to a TDIU is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


